Citation Nr: 0032182	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Vetearns Affairs (VA) regional office (RO) in Los Angeles, 
California, that denied the veteran's claim for service 
connection for a psychiatric disability. 

In July 2000, a hearing was held at the RO before N. R. 
Robin, who is a Veterans Law Judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct the hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDING OF FACT

The veteran has verified, credible inservice stressors which 
support a diagnosis of PTSD; PTSD is attributable to service.


CONCLUSION OF LAW

The veteran has PTSD as a result of active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's May 1975 enlistment examination report shows 
that she had a normal clinical psychiatric evaluation and she 
reported having no history of depression or excessive worry 
on a May 1975 Report of Medical History.

The veteran was not found to have a significant mental 
illness on a Report of Mental Status Evaluation dated in 
January 1976.

In February 1976 the veteran was referred to a Mental Hygiene 
Consultation service for psychiatric evaluation pursuant to 
administrative action following a period of Absent Without 
Leave.  According to the evaluation report, the veteran had a 
long history of homosexual behavior which had apparently been 
present prior to service.  She relayed some dissatisfaction 
and anxiety following enlistment because of being unable to 
freely follow her homosexual tendencies and lifestyle and 
admitted to prior psychiatric counseling as a civilian for an 
indeterminate period of time.  She denied a history of 
psychiatric hospitalization.  She was diagnosed as having 
acute situational reaction, homosexual tendencies.

The veteran was found to be unsuitable for service in 
February 1976 due to her homosexual tendency.

Service hospital records in April 1976 contain a diagnosis of 
hysterical personality which was noted to have existed prior 
to service.  These records also reflect the veteran's 
complaint of being harassed by the males in her unit as well 
as her statement that most men were "disgusting".  The 
veteran went on to say that at least as a civilian she could 
choose the men she had to be around and that she could not 
take male authority since she never had to prior to service.  
She also said that she sometimes became very defensive when 
told to do something by a male and that she didn't have any 
functional job at the unit making her feel useless.  She said 
that she had no intention of suicide.  It was noted that the 
veteran was very anxious to get out of the Army and was 
unable to cope with work and the personnel she worked with.  
She was found to have organized thoughts, but seemed to 
overreact to situations and tended to build-up problems 
before they existed.  The records state that the veteran had 
very poor interpersonal relationships with males and much 
distrust and anger towards them.  They also show that she had 
a history of hysteric disorder with sexual confusion and was 
very manipulative with suicidal ideation and some 
dissociation.  Physical problems included gastric cramping, 
colitis and foot problems.

In September 1976 the veteran filed a claim for service 
connection for conditions unrelated to a psychiatric 
disability.

In October 1977 the veteran was seen at a private hospital 
with a four month history of right and left quadrant pain and 
a three week history of nausea and depression. She also 
reported that her last monthly period was three weeks 
earlier.  She was diagnosed as having chronic right lower 
quadrant pain which was not thought to be of a gynecological 
pathology and depression.

On file is a private medical center discharge summary dated 
in October 1981 showing that the veteran had been in a coma 
upon admission secondary to a drug overdose.  She was 
diagnosed as having depressive neurosis and chronic alcohol 
abuse.

Private hospital records show that the veteran was 
hospitalized from December 30, 1981, to January 21, 1982, for 
acute and chronic alcoholism, alcoholic withdrawal syndrome 
and status post-craniotomy for evacuation of subdural 
hematoma in August 1981.

A July 1995 private medical record contains a neurologist's 
statement that the veteran suffered head trauma and had 
subdural hematoma evacated in 1980.  The neurologist also 
said that since that time the veteran had received treatment 
for migraine and seizure disorder due to the prior head 
trauma.

In an August 1995 statement the veteran said that she was 
receiving social security disability income due to head 
injuries that she received in a car accident in 1980.

In December 1995 the veteran filed a claim for service 
connection for "psychological, substance abuse".  

In April 1996 the veteran was evaluated by VA and reported 
that she began drinking in 1975 due to increased stress.  She 
also said that following four suicide attempts, brain surgery 
and multiple admissions to mental wards, she became clean and 
sober and had been so since 1981.  She further said that she 
had been abused and under stress in service.  The examiner 
stated that the veteran was in need of continuation of 
treatment.

In a July 1996 rating decision the RO denied the veteran's 
claim for service connection for a psychiatric disability.

In a substantive appeal dated in February 1997, the veteran 
said that said that while in service at Fort Ord she had been 
habitually sexually harassed and threatened by high ranking 
enlisted men who were her superiors.  She said that this led 
to her seeking help for physical symptoms such as colitis, 
headaches and tempomandicular joint syndrome.  She also said 
that she told medical personnel about the sexual harassment, 
but that nothing was ever done about it and soon the sexual 
harassment became overt molestation.  

VA progress notes in 1997 include a May 1997 notation that 
the veteran had many psychosocial issues and had been in 
individual therapy for the past nine months.  It also notes 
that she had been referred to a Vet's Center Sexual Trauma 
Counselor, had completed the intake process and had begun 
treatment.

The veteran reported in a June 1997 statement that she had 
been sexually harassed and raped in service. 

In a November 1997 statement the veteran said that her 
hysterical personality disorder was shown to be PTSD due to 
harassment by fellow servicemen.  

On file is a VA psychotherapy summary dated in December 1997 
showing that the veteran had participated in weekly 
psychotherapy at the Mental Health Clinic for 14 consecutive 
months.  The report notes that the veteran's most pressing 
issue when she began therapy was the end of a romantic 
relationship and the loss of her best male friend.  The 
report also notes that the veteran was distrustful of both 
women and heterosexual men, especially men in authority.  The 
report further notes that the exact nature of the veteran's 
distrust had not been divulged until later in the course of 
therapy at which time the veteran stated that she had been 
sexually traumatized during her military time.  According to 
the report, the trauma and depression affected the veteran's 
ability to develop and maintain personal and professional 
relationships.  In summary, the report states that the 
veteran exhibited a consistent level of depression that was 
believed to be related in part to sexual abuse that she 
endured in the military.

In July 1998 the RO received a post-service employment 
history completed by the veteran showing that she held a 
total of six jobs from July 1976 to April 1979 with no job 
lasting more than eight months.

A VA psychotherapy summary dated in July 1998 states that the 
veteran began long term individual therapy in September 1996 
and contains her report of being emotionally and sexually 
traumatized during her military time.  In this regard, the 
veteran reported that on one occasion she went to a gay club 
with a friend who was too drunk to drive her home so she 
accepted a ride from an officer who she assumed was gay.  She 
said that instead of driving her home, the officer drove her 
to a remote area where he and two other servicemen (who were 
hiding in the back of the vehicle) repeatedly raped her over 
the next few hours.  She said that they then dumped her out 
of the vehicle bloody and with no shoes.  She said that she 
eventually made her way back to the base, but did not report 
the rape.  She also said that shortly thereafter she was 
admitted to the psychiatric ward on base due to severe 
depression, sleep difficulties and alcohol use.  The 
psychotherapy note states that the emotional and sexual 
trauma as described resulted in severe depression, sexual 
dissociation and post traumatic symptoms for the veteran.  It 
also notes that the veteran exhibited a consistent level of 
depression that was believed to be related in part to sexual 
abuse that she endured during service.  Continued long term 
therapy was recommended for the veteran.

In a July 1998 statement, the veteran said that she had been 
assigned to an empty barracks with no heat, hot water or 
locks on the doors.  She said that she had to take showers 
with her clothes on because there had been no heat and no 
window coverings.  She also said that morning physical 
training was held on a grassy area directly next to her 
barracks and that she could hear the males in her company 
referring to her and her status as a female private.  She 
said that she was terrified and started sleeping under her 
cot.  She said that she developed sleep problems, horrible 
headaches and chronic diarrhea.  She also said that she began 
weekly trips to the infirmary and was treated for a sleep 
disorder, colitis, gastric disorders, headaches, knee and 
foot pain and TMJ syndrome.  She said that she had been the 
only female in an all male unit and that the Spec Four in 
charge made passes at her and pressured her to date him.  She 
said further that the Spec Four and other men harassed her 
with conduct that included rubbing their crotches when she 
walked by, making kissing and sucking noises, sticking their 
tongues out with a licking motion and joking and sneering.  
She said that she reported this to her company commander who 
told her to try to ignore them.  

At a VA examination in January 1999, the veteran admitted to 
a prior history of alcohol and drug abuse, but said that she 
had been clean and sober for 17 years.  She also said that 
she received a BA degree in May 1998 and volunteered at a 
family clinic with a homeless population six hours a week.  
She was reportedly raised by her grandmother and experienced 
childhood emotional and physical abuse.  She reported to the 
examiner that she had been kidnapped and raped by men in 1976 
and experienced several incidents of molestation and groping 
daily.  She said that she had been unable to eat, had colitis 
and headaches and had asked for a discharge.  The veteran was 
noted to have positive symptoms of PTSD that included 
persistently re-experiencing the event in intrusive thoughts, 
nightmares, persistent avoidance of associated stimuli, and 
persistent symptoms of increased arousal.  The examiner 
stated that the veteran met the criteria for a diagnosis of 
PTSD provided that her statements of being raped in service 
were truthful.  Similarly, he said that provided that the 
veteran's statements in the clinical interview were truthful, 
the rape trauma she described in service triggered PTSD and 
contributed significantly to her current chronic psychiatric 
disability.  With respect to psychological test results, the 
psychological profile was found to be valid and while neither 
PTSD scale was significantly elevated, it did not 
contraindicate PTSD if found in the clinical interview.  The 
veteran was given a global assessment of functioning score of 
70 with sole consideration of trauma in service.

The RO received a letter from a private psychologist dated in 
May 2000 stating that she had been treating the veteran for 
PTSD for the past year.  She said that the veteran came into 
treatment following an incident where she was assaulted as a 
victim of road rage.  She opined that the veteran's symptoms 
had been exacerbated due to previous experiences in the Armed 
Forces during which the veteran claimed she had been raped.  
The psychologist said that the veteran never received any 
psychological treatment or counseling at that time and thus 
needed to address that traumatic experience presently.

In July 2000 the veteran's friend submitted an affidavit 
saying that from 1973 to 1975 he knew the veteran as an 
outgoing and trusting person who was very curious about life, 
but that after her experiences in 1976 he noticed an abrupt 
change in her countenance and behavior.  He said that she 
became full of anxiety, fearful to being almost paranoid, 
overly sickly and victimized by violent acts.  He also said 
that she went from acting with demure flirtation towards him 
as a man to fearing him.  He said that she confided in him 
about the brutal gang rape by fellow soldiers.

In September 2000 the veteran's former entertainment agent 
submitted a statement saying that during Christmas of 1975 
the veteran had visited him and that he immediately noticed 
her depressed mood and numerous physical symptoms.  He said 
that sometime after this visit a friend of the veteran called 
to inform him that the veteran had been molested.  He also 
said that the veteran called him the following day and told 
him that the soldiers from her work had raped and molested 
her leaving her in the bluffs.

In July 2000 the veteran attended a hearing at the RO before 
the undersigned Veterans Law Judge.  At the hearing the 
veteran testified that the rape incident had taken place in 
March 1976.  She said that her records show that she had been 
absent from her duty station for three days in March 1976 and 
when she returned to her duty station she told her Master 
Sergeant that she refused to go back to the mess hall where 
she worked.  She said that she attempted to talk to the 
chaplain about the incident, but that he had the "boys will 
be boys" attitude and she didn't trust him.  She said that 
her Master Sergeant was aware of the different forms of 
sexual harassment that went on a couple of months earlier and 
that his remedy was always to move her around.  She said that 
he was never in therapy prior to service and did not have any 
psychiatric symptoms other than [those experienced by others 
who are] "young, normal."  She said that she had been 
hospitalized about 10 days after the rape.  She also said 
that she started "self-medicating" following the rape and 
had consumed "her share" of alcohol from 1976 to 1981.  She 
said that she was not aware of any outstanding records other 
than two lay statements that she was going to try to get.

II.  Legal Analysis

Prior to determining the veteran's claim for service 
connection for PTSD, VA must ensure that it has fulfilled its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate her claim.  Such a duty is statutory in nature 
and was amended by H.R. 4864, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In specific regard to this claim, VA in February 1996 
established special evidentiary procedures for claims for 
service connection for PTSD based on personal assault.  See 
VA ADJUDICATION PROCEDURE MANURAL M21-1, PART III, paragraph 
5.14c; Patton v. West, 12 Vet. App. 272 (1999).  These 
procedures outline alternative sources of corroborating 
evidence in the event that there is no documentation that an 
alleged personal assault occurred.  Such documentation 
includes testimonial statements from confidants such as 
family members or clergy, as well as evidence of behavioral 
changes to include lay statements, evidence of substance 
abuse and/or performance evaluations.  In the instant case, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to her claim.  

As an initial matter, the Board presumes that the veteran was 
sound when she entered service despite a February 1976 
service medical record noting that she admitted to having 
prior psychiatric counseling as a civilian for an 
indeterminate period of time, but no history of psychiatric 
hospitalization.  This finding is based on the normal 
clinical psychiatric evaluation that the veteran had at her 
May 1975 enlistment examination.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2000); Crowe v. Brown, 
7 Vet. App. 238 (1994).  In short, the February 1976 service 
medical record does not constitute clear and convincing 
evidence of a pre-existing psychiatric disability, let alone 
pre-existing PTSD.  38 C.F.R. § 3.304(b); Akins v. Derwinski, 
1 Vet. App. 228 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA's schedule for rating disabilities, 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).

The stressors as alleged by the veteran do not involve 
combat, but rather involve sexual harassment, molestation and 
rape by fellow servicemen.  In regard to verifying these 
stressors, the veteran's service medical records show that 
she was hospitalized in April 1976 for dissociative reaction 
and suicidal ideation at which time she complained of being 
constantly harassed by the males in her unit and of being 
distrustful of males.  She was even quoted as saying that 
most men were "disgusting."  Thus, her reported stressor as 
to being harassed by servicemen is verified.  Although the 
records do not specifically make reference to the alleged 
rape, the record does contain a statement from a friend of 
the veteran who said that he received a call from the veteran 
(while she was in service) stating that soldiers from her 
work had raped and molested her leaving her in "the 
bluffs."  He also said that approximately two weeks later he 
was informed that the veteran was in the hospital due to an 
apparent suicide attempt.  This evidence is certainly 
consistent with the veteran's report of being raped in March 
1976 and hospitalized approximately 10 days later in April 
1976.  In light of this evidence, the veteran's testimony 
under oath at her hearing which the Board finds to be wholly 
credible and consistent with other known facts, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the veteran's stressor of being raped in service in 
March 1976 is verified.  38 C.F.R. §§ 3.102, 3.304(f). 

As for a diagnosis of PTSD, the medical evidence shows that 
the veteran has been diagnosed by both a VA psychologist and 
a private psychologist as having this disability.  In this 
regard, the veteran underwent a VA PTSD examination in 
January 1999 wherein the examiner concluded that the veteran 
met the criteria for PTSD provided that her statements of 
being raped in service were truthful.  In addition, a private 
psychologist submitted a letter in May 2000 stating that he 
had been treating the veteran for PTSD during the past year 
and that her symptoms had been exacerbated due to due to 
previous experiences in service during which the veteran 
claimed that she had been raped.  This evidence not only 
supports a diagnosis of PTSD, but also provides the necessary 
link between the veteran's PTSD and the verified stressor of 
rape in service.  38 C.F.R. § 3.304(f).  

In light of a diagnosis of PTSD, conclusive evidence of 
inservice stressors, medical evidence linking the veteran's 
PTSD symptoms to service, and, the lack of any evidence to 
the contrary, the preponderance of the evidence favors 
granting the veteran's claim for service connection for PTSD.  
38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.




		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals



 

